DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/12/2017; 07/31/2018; and 08/04/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Election/Restrictions
Applicant’s election of Species I in the reply filed on 06/05/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Specifically, although Applicant argues that all claims should be considered generic, Applicant has provided no arguments detailing any supposed errors with the restriction requirement itself.
Currently, claims 1-11 are all generic and are being examined as a part of Species I.
Claim Objections
Claims 3-6 and 8 are objected to because of the following informalities: 
The claims include various instances of limitations lacking sufficient antecedent basis in the claims. Specifically, claim 3 recites the limitations "the amount of movement of the first focusing unit" and “the amount of movement of the second focusing unit”; claim 4 recites the limitations “the total length of the optical system in the first arrangement state” and “the total length of the optical system in the second arrangement state”; claim 5 recites the limitations “the lateral magnification of the first . Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6-7, 9, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claim 3 recites that “S1 is the position sensitivity of the first focusing unit in the first arrangement state, S2 is the position sensitivity of the second focusing unit in the first arrangement state.” However, the limitations “the position sensitivity of the first focusing unit in the first arrangement state” and “the position sensitivity of the second focusing unit in the first arrangement state” lack antecedent basis in the claim. Additionally, it is unclear how a “position sensitivity” should be defined as there is no standard for what determines a “position sensitivity” and the specification and the claims fail to clearly define a position sensitivity. For the purposes of examination, given that each “position sensitivity” and “amount of movement” required by the conditional expression is normalized, any optical system in which the focusing units move with different loci will be interpreted as reading on the claimed limitations.
Claim 6 recites that “in a third arrangement state, the first focusing unit and the second focusing unit are arranged such that the following conditional expression is satisfied…” However, claim 6 depends upon claim 1 which requires only first and second arrangement states. It is unclear whether “a third arrangement state” is positively required by the claim, and if such a state should be distinct from the first and/or second arrangement state. For the purposes of examination, any optical system that satisfies the claimed conditional expression in any state will be interpreted as reading on the claimed limitation.
Claim 7 recites that “β is the image magnification upon focusing on the nearest object.” However, there is insufficient antecedent basis for the limitation “the nearest object” in the claim. It is unclear what should be considered “the nearest object” as it is unclear how near the optical system an object should be to be considered “the nearest object.” For the purposes of examination, any optical 
Claim limitation “operation unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Specifically, the specification is silent as to any structure that would be considered an “operation unit” that achieves the function of changing the arrangement state. At best, the specification describes “focus operation unit 22” and “operation unit 23” which are operated by a user such that “the arrangement of the lens units of the image pickup optical system 21 is mechanically or electrically changed, and the aberration can be changed” (Paragraphs 0100-0101), but these descriptions are silent to any actual structure that changes the arrangement state. Therefore, claims 9 and 11 are indefinite and rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato (U.S. Patent No. 5,841,590).
Regarding claim 1, Sato teaches an optical system comprising a first focusing unit (LP) and a second focusing unit (LN) that move in different loci during focusing (See e.g. Figs. 1, 5, and 9; C. 11, L. 40-63; C. 10, L. 4-30; C. 11, L. 40-63; C. 12, L. 35-59; C. 14, L. 4 – C. 15, L. 24; C. 15, L. 47 – C. 16, L. 23; C. 23, L. 26 – C. 24, L. 7),
wherein in a first arrangement state (Figs. 2, 6, and 10), the first focusing unit and the second focusing unit are so arranged to generate a first aberration while maintaining an in-focus state at a predetermined object distance, and in a second arrangement state (Figs. 3 or 4; Figs. 7, 8, or 9; Figs. 11-
Regarding claim 2, Sato teaches the optical system according to Claim 1, as above.
Sato further teaches that the first arrangement state and the second arrangement state are arrangement states of the optical system that is in focus on an infinite object (See e.g. Figs. 1-18, particularly, Figs. 6-8 and 10-12; C. 13, L. 54-62; C. 14, L. 4 – C. 15, L. 24; C. 15, L. 47 – C. 16, L. 23; C. 23, L. 26 – C. 24, L. 7).
Regarding claim 3, Sato teaches the optical system according to Claim 1, as above.
Sato further teaches that the following conditional expression is satisfied:
                
                    
                        
                            
                                
                                    S
                                    1
                                
                                
                                    
                                        
                                            S
                                            1
                                        
                                    
                                
                            
                        
                    
                    ×
                    
                        
                            
                                
                                    X
                                    1
                                
                                
                                    
                                        
                                            X
                                            1
                                        
                                    
                                
                            
                        
                    
                    +
                    
                        
                            
                                
                                    S
                                    2
                                
                                
                                    
                                        
                                            S
                                            2
                                        
                                    
                                
                            
                        
                    
                    ×
                    
                        
                            
                                
                                    X
                                    2
                                
                                
                                    
                                        
                                            X
                                            2
                                        
                                    
                                
                            
                        
                    
                    =
                    0
                
            ,
where S1 is the position sensitivity of the first focusing unit in the first arrangement state, S2 is the position sensitivity of the second focusing unit in the first arrangement state, X1 is the amount of movement of the first focusing unit when changing from the first arrangement state to the second arrangement state, and X2 is the amount of movement of the second focusing unit when changing from the first arrangement state to the second arrangement state (See e.g. Figs. 1-18; C. 11, L. 40-63; C. 10, L. 4-30; C. 11, L. 40-63; C. 12, L. 35-59; C. 14, L. 4 – C. 15, L. 24; C. 15, L. 47 – C. 16, L. 23; C. 23, L. 26 – C. 24, L. 7; C. 26, L. 48-67; See also Tables 1-3 showing movement amounts reading on the claimed limitation).
Regarding claim 4, Sato teaches the optical system according to Claim 1, as above.
Sato further teaches that the following conditional expression is satisfied:
0.99 < Li/Lj < 1.01,
where Li is the total length of the optical system in the first arrangement state, and Lj is the total length of the optical system in the second arrangement state (See e.g. Figs. 1-18; C. 11, L. 40-63; C. 10, L. 
Regarding claim 5, Sato teaches the optical system according to Claim 1, as above.
Sato further teaches that the following conditional expression is satisfied:
                
                    0.9
                    <
                    (
                    β
                    i
                    1
                    ×
                    β
                    i
                    2
                    )
                    /
                    (
                    β
                    j
                    1
                    ×
                    β
                    j
                    2
                    )
                    <
                    1.1
                
            ,
where βi1 is the lateral magnification of the first focusing unit in the first arrangement state, βi2 is the lateral magnification of the second focusing unit in the first arrangement state, βj1 is the lateral magnification of the first focusing unit in the second arrangement state, and βj2 is the lateral magnification of the second focusing unit in the second arrangement state (See e.g. Figs. 1-18; C. 11, L. 40-63; C. 10, L. 4-30; C. 11, L. 40-63; C. 12, L. 35-59; C. 14, L. 4 – C. 15, L. 24; C. 15, L. 47 – C. 16, L. 23; C. 23, L. 26 – C. 24, L. 7; C. 26, L. 48-67; See also Tables 1-3 showing movement amounts reading on the claimed limitation).
Regarding claim 6, Sato teaches the optical system according to Claim 1, as above.
Sato further teaches that in a third arrangement state, the first focusing unit and the second focusing unit are arranged such that the following conditional expression is satisfied:
I < 0, where I is the third-order aberration coefficient at the time of focusing on an infinite object (See e.g. Figs. 3, 7, 11, and 17; Abstract; C. 11, L. 40-51; C. 14, L. 4-57; C. 25, L. 53-65).
Regarding claim 7, Sato teaches the optical system according to Claim 1, as above.
Sato further teaches that the following conditional expression is satisfied:
Β < -0.1, where β is the image magnification upon focusing on the nearest object (C. 10, L. 31-34; C. 12, L. 60-67; C. 15, L. 25-41; See also Tables 1-3 showing the image magnification on the nearest object of -0.25, -0.50, and -0.50, all within Applicant’s claimed range).
Regarding claim 8, Sato teaches the optical system according to Claim 1, as above.
Sato further teaches that the following conditional expression is satisfied:

where f1 is the focal length of the first focusing unit, and f2 is the focal length of the second focusing unit (See Table 1 for Example 1 where f1 is calculated to be 92.124 from the values for surfaces 13-14 and f2 is calculated to be -67.679 from the values for surfaces 15-16; See Table 2 for Example 2 where f1 is calculated to be 74.609 from the values for surfaces 13-14 and f2 is calculated to be -54.787 from the values for surfaces 15-16; See Table 3 for Example 3 where f1 is calculated to be 74.609 from the values for surfaces 13-14 and f2 is calculated to be -54.787 from the values for surfaces 15-16).
Regarding claim 9, Sato teaches an optical apparatus comprising:
an optical system (See e.g. Figs. 1, 5, and 9; C. 11, L. 40-63; C. 10, L. 4-30; C. 11, L. 40-63; C. 12, L. 35-59; C. 14, L. 4 – C. 15, L. 24; C. 15, L. 47 – C. 16, L. 23; C. 23, L. 26 – C. 24, L. 7); and
an operation unit (not shown) that changes an arrangement state of the optical system between a first arrangement state and a second arrangement state (See e.g. Figs. 1, 5, and 9; C. 11, L. 40-63; C. 10, L. 4-30; C. 11, L. 40-63; C. 12, L. 35-59; C. 14, L. 4 – C. 15, L. 24; C. 15, L. 47 – C. 16, L. 23; C. 23, L. 26 – C. 24, L. 7),
wherein the optical system includes a first focusing unit (LP) and a second focusing unit (LN) moving in different loci during focusing See e.g. Figs. 1, 5, and 9; C. 11, L. 40-63; C. 10, L. 4-30; C. 11, L. 40-63; C. 12, L. 35-59; C. 14, L. 4 – C. 15, L. 24; C. 15, L. 47 – C. 16, L. 23; C. 23, L. 26 – C. 24, L. 7), and
wherein in the first arrangement state, the first focusing unit and the second focusing unit are so arranged to generate a first aberration while maintaining the in- focus state at a predetermined object distance, and in the second arrangement state, the first focusing unit and the second focusing unit are so arranged to generate a second aberration different from the first aberration while maintaining the in-focus state at the predetermined object distance (See e.g. Figs. 1, 5, and 9; C. 11, L. 40-63; C. 10, L. 4-30; C. 11, L. 40-63; C. 12, L. 35-59; C. 14, L. 4 – C. 15, L. 24; C. 15, L. 47 – C. 16, L. 23; C. 23, L. 26 – C. 24, L. 7).
Regarding claim 10, Sato teaches an image pickup apparatus comprising:
an optical system (See e.g. Figs. 1, 5, and 9; C. 11, L. 40-63; C. 10, L. 4-30; C. 11, L. 40-63; C. 12, L. 35-59; C. 14, L. 4 – C. 15, L. 24; C. 15, L. 47 – C. 16, L. 23; C. 23, L. 26 – C. 24, L. 7); and
an image pickup device (not shown) configured to receive an image formed by the optical system (See e.g. Figs. 1, 5, and 9; C. 11, L. 40-63; C. 10, L. 4-30; C. 11, L. 40-63; C. 12, L. 35-59; C. 14, L. 4 – C. 15, L. 24; C. 15, L. 47 – C. 16, L. 23; C. 23, L. 26 – C. 24, L. 7 – Examiner notes that the lens system taught by Sato necessarily includes an image pickup device in order to operate),
wherein the optical system includes a first focusing unit (LP) and a second focusing unit (LN) configured to move in different loci during focusing (See e.g. Figs. 1, 5, and 9; C. 11, L. 40-63; C. 10, L. 4-30; C. 11, L. 40-63; C. 12, L. 35-59; C. 14, L. 4 – C. 15, L. 24; C. 15, L. 47 – C. 16, L. 23; C. 23, L. 26 – C. 24, L. 7), and
wherein in a first arrangement state, the first focusing unit and the second focusing unit are so arranged to generate a first aberration while maintaining the in- focus state at a predetermined object distance, and in a second arrangement state, the first focusing unit and the second focusing unit are so arranged to generate a second aberration different from the first aberration while maintaining the in-focus state at the predetermined object distance (See e.g. Figs. 1, 5, and 9; C. 11, L. 40-63; C. 10, L. 4-30; C. 11, L. 40-63; C. 12, L. 35-59; C. 14, L. 4 – C. 15, L. 24; C. 15, L. 47 – C. 16, L. 23; C. 23, L. 26 – C. 24, L. 7).
Regarding claim 11, Sato teaches the image pickup apparatus according to Claim 10, as above.
Sato further teaches an operation unit (not shown) that changes an arrangement state of the optical system between the first arrangement state and the second arrangement state (See e.g. Figs. 1, 5, and 9; C. 11, L. 40-63; C. 10, L. 4-30; C. 11, L. 40-63; C. 12, L. 35-59; C. 14, L. 4 – C. 15, L. 24; C. 15, L. 47 – C. 16, L. 23; C. 23, L. 26 – C. 24, L. 7).
Claim(s) 1-6 and 8-11 is/are additionally rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka et al. (U.S. Patent No. 4,781,446; hereinafter – “Tanaka”).
Regarding claim 1, Tanaka teaches an optical system comprising a first focusing unit (A) and a second focusing unit (B) that move in different loci during focusing (See e.g. Figs. 6-9; C. 2, L. 11-28; C. 6, L. 13-64; C. 7, L. 14 – C. 8, L. 31),
wherein in a first arrangement state, the first focusing unit and the second focusing unit are so arranged to generate a first aberration while maintaining an in-focus state at a predetermined object distance, and in a second arrangement state, the first focusing unit and the second focusing unit are so arranged to generate a second aberration different from the first aberration while maintaining the in-focus state at the predetermined object distance (See e.g. Figs. 6-13; C. 2, L. 11-28; C. 6, L. 13-64; C. 7, L. 14 – C. 8, L. 31).
Regarding claim 2, Tanaka teaches the optical system according to Claim 1, as above.
Tanaka further teaches that the first arrangement state and the second arrangement state are arrangement states of the optical system that is in focus on an infinite object (See e.g. Figs. 6-13; C. 2, L. 11-28; C. 6, L. 13-64; C. 7, L. 14 – C. 8, L. 31).
Regarding claim 3, Tanaka teaches the optical system according to Claim 1, as above.
Tanaka further teaches that the following conditional expression is satisfied:
                
                    
                        
                            
                                
                                    S
                                    1
                                
                                
                                    
                                        
                                            S
                                            1
                                        
                                    
                                
                            
                        
                    
                    ×
                    
                        
                            
                                
                                    X
                                    1
                                
                                
                                    
                                        
                                            X
                                            1
                                        
                                    
                                
                            
                        
                    
                    +
                    
                        
                            
                                
                                    S
                                    2
                                
                                
                                    
                                        
                                            S
                                            2
                                        
                                    
                                
                            
                        
                    
                    ×
                    
                        
                            
                                
                                    X
                                    2
                                
                                
                                    
                                        
                                            X
                                            2
                                        
                                    
                                
                            
                        
                    
                    =
                    0
                
            ,
where S1 is the position sensitivity of the first focusing unit in the first arrangement state, S2 is the position sensitivity of the second focusing unit in the first arrangement state, X1 is the amount of movement of the first focusing unit when changing from the first arrangement state to the second arrangement state, and X2 is the amount of movement of the second focusing unit when changing from the first arrangement state to the second arrangement state (See e.g. Figs. 6-13; C. 2, L. 11-28; C. 6, L. 13-64; C. 7, L. 14 – C. 8, L. 31; See also tables for Numerical Examples 1-4).
Regarding claim 4, Tanaka teaches the optical system according to Claim 1, as above.
Tanaka further teaches that the following conditional expression is satisfied:

where Li is the total length of the optical system in the first arrangement state, and Lj is the total length of the optical system in the second arrangement state (See e.g. Figs. 6-13; C. 2, L. 11-28; C. 6, L. 13-64; C. 7, L. 14 – C. 8, L. 31; See also tables for Numerical Examples 1-4).
Regarding claim 5, Tanaka teaches the optical system according to Claim 1, as above.
Tanaka further teaches that the following conditional expression is satisfied:
                
                    0.9
                    <
                    (
                    β
                    i
                    1
                    ×
                    β
                    i
                    2
                    )
                    /
                    (
                    β
                    j
                    1
                    ×
                    β
                    j
                    2
                    )
                    <
                    1.1
                
            ,
where βi1 is the lateral magnification of the first focusing unit in the first arrangement state, βi2 is the lateral magnification of the second focusing unit in the first arrangement state, βj1 is the lateral magnification of the first focusing unit in the second arrangement state, and βj2 is the lateral magnification of the second focusing unit in the second arrangement state (See e.g. Figs. 6-9 and 14-15; C. 2, L. 11-28; C. 6, L. 13-64; C. 7, L. 14 – C. 8, L. 31).
Regarding claim 6, Tanaka teaches the optical system according to Claim 1, as above.
Tanaka further teaches that in a third arrangement state, the first focusing unit and the second focusing unit are arranged such that the following conditional expression is satisfied:
I < 0, where I is the third-order aberration coefficient at the time of focusing on an infinite object (See e.g. Figs. 10A, 11A, 12A, and 13A; C. 2, L. 11-28; C. 6, L. 13-64; C. 7, L. 14 – C. 8, L. 31).
Regarding claim 8, Tanaka teaches the optical system according to Claim 1, as above.
Tanaka further teaches that the following conditional expression is satisfied:
0.4 < |f1/f2| < 2.5 (Numerical Example 2: |f1/f2| = 0.41, within Applicant’s claimed range),
where f1 is the focal length of the first focusing unit, and f2 is the focal length of the second focusing unit (See e.g. Table for Numerical Example 2 where f1 is calculated to be -18.9 from the values of surfaces 1-6 and f2 is calculated to be 46.6 from the values of surfaces 7-8).
Regarding claim 9, Tanaka teaches an optical apparatus comprising:

an operation unit (36, 41) that changes an arrangement state of the optical system between a first arrangement state and a second arrangement state (See e.g. Fig. 14; C. 2, L. 11-28; C. 6, L. 13-64; C. 7, L. 14 – C. 8, L. 31),
wherein the optical system includes a first focusing unit (A) and a second focusing unit (B) moving in different loci during focusing (See e.g. Figs. 6-9 and 14-15; C. 2, L. 11-28; C. 6, L. 13-64; C. 7, L. 14 – C. 8, L. 31), and
wherein in the first arrangement state, the first focusing unit and the second focusing unit are so arranged to generate a first aberration while maintaining the in- focus state at a predetermined object distance, and in the second arrangement state, the first focusing unit and the second focusing unit are so arranged to generate a second aberration different from the first aberration while maintaining the in-focus state at the predetermined object distance (See e.g. Figs. 6-9 and 14-15; C. 2, L. 11-28; C. 6, L. 13-64; C. 7, L. 14 – C. 8, L. 31).
Regarding claim 10, Tanaka teaches an image pickup apparatus comprising:
an optical system (10, 20) (See e.g. Figs. 6-9 and 14-15; C. 2, L. 11-28; C. 6, L. 13-64; C. 7, L. 14 – C. 8, L. 31); and
an image pickup device (not shown) configured to receive an image formed by the optical system (See e.g. Figs. 6-9 and 14-15; C. 2, L. 11-28; C. 6, L. 13-64; C. 7, L. 14 – C. 8, L. 31 – Examiner notes that the lens system taught by Tanaka necessarily includes an image pickup device in order to operate),
wherein the optical system includes a first focusing unit (A) and a second focusing unit (B) configured to move in different loci during focusing (See e.g. Figs. 6-9 and 14-15; C. 2, L. 11-28; C. 6, L. 13-64; C. 7, L. 14 – C. 8, L. 31), and

Regarding claim 11, Tanaka teaches the image pickup apparatus according to Claim 10, as above.
Tanaka further teaches an operation unit (36, 41) that changes an arrangement state of the optical system between the first arrangement state and the second arrangement state (See e.g. Figs. 6-9 and 14-15; C. 2, L. 11-28; C. 6, L. 13-64; C. 7, L. 14 – C. 8, L. 31).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4 is/are additionally rejected under 35 U.S.C. 103 as being unpatentable over Sato or Tanaka in view of Ikemori (U.S. Patent No. 4,826,301).
Regarding claim 3, Sato and Tanaka each teaches the optical system according to Claim 1, as above.
Sato further teaches that the following conditional expression is satisfied:
                
                    
                        
                            
                                
                                    S
                                    1
                                
                                
                                    
                                        
                                            S
                                            1
                                        
                                    
                                
                            
                        
                    
                    ×
                    
                        
                            
                                
                                    X
                                    1
                                
                                
                                    
                                        
                                            X
                                            1
                                        
                                    
                                
                            
                        
                    
                    +
                    
                        
                            
                                
                                    S
                                    2
                                
                                
                                    
                                        
                                            S
                                            2
                                        
                                    
                                
                            
                        
                    
                    ×
                    
                        
                            
                                
                                    X
                                    2
                                
                                
                                    
                                        
                                            X
                                            2
                                        
                                    
                                
                            
                        
                    
                    =
                    0
                
            ,

Additionally, Tanaka further teaches that the following conditional expression is satisfied:
                
                    
                        
                            
                                
                                    S
                                    1
                                
                                
                                    
                                        
                                            S
                                            1
                                        
                                    
                                
                            
                        
                    
                    ×
                    
                        
                            
                                
                                    X
                                    1
                                
                                
                                    
                                        
                                            X
                                            1
                                        
                                    
                                
                            
                        
                    
                    +
                    
                        
                            
                                
                                    S
                                    2
                                
                                
                                    
                                        
                                            S
                                            2
                                        
                                    
                                
                            
                        
                    
                    ×
                    
                        
                            
                                
                                    X
                                    2
                                
                                
                                    
                                        
                                            X
                                            2
                                        
                                    
                                
                            
                        
                    
                    =
                    0
                
            ,
where S1 is the position sensitivity of the first focusing unit in the first arrangement state, S2 is the position sensitivity of the second focusing unit in the first arrangement state, X1 is the amount of movement of the first focusing unit when changing from the first arrangement state to the second arrangement state, and X2 is the amount of movement of the second focusing unit when changing from the first arrangement state to the second arrangement state (See e.g. Figs. 6-13; C. 2, L. 11-28; C. 6, L. 13-64; C. 7, L. 14 – C. 8, L. 31; See also tables for Numerical Examples 1-4).
Nevertheless, in light of the 35 U.S.C. 112(b) rejections, Examiner further submits reference Ikemori. Ikemori teaches a photographic system having soft focus function with a first focusing unit (II) and a second focusing unit (III) that move with different loci between a first arrangement state and a second arrangement state, wherein the following conditional expression is satisfied:
                
                    
                        
                            
                                
                                    S
                                    1
                                
                                
                                    
                                        
                                            S
                                            1
                                        
                                    
                                
                            
                        
                    
                    ×
                    
                        
                            
                                
                                    X
                                    1
                                
                                
                                    
                                        
                                            X
                                            1
                                        
                                    
                                
                            
                        
                    
                    +
                    
                        
                            
                                
                                    S
                                    2
                                
                                
                                    
                                        
                                            S
                                            2
                                        
                                    
                                
                            
                        
                    
                    ×
                    
                        
                            
                                
                                    X
                                    2
                                
                                
                                    
                                        
                                            X
                                            2
                                        
                                    
                                
                            
                        
                    
                    =
                    0
                
            ,
where S1 is the position sensitivity of the first focusing unit in the first arrangement state, S2 is the position sensitivity of the second focusing unit in the first arrangement state, X1 is the amount of movement of the first focusing unit when changing from the first arrangement state to the second arrangement state, and X2 is the amount of movement of the second focusing unit when changing from 
Ikemori teaches satisfying this conditional expression to provide a system “for efficiently obtaining the soft focus effect and allows for simplification of the structure of the operating mechanism for the lens system” such that “high grade imaging performance can be preserved over the entire area of the image format, while permitting a simplification of the structure of construction of the lens mounting mechanism to be achieved” and “to compensate for the shift of an image plane of sharpest focus resulting from the changeover from the normal to the soft focus position by utilizing a focus detector, thereby giving an advantage of taking a shot with a good soft focus effect quickly and easily” (C. 2, L. 32 – C. 3, L. 20).
Therefore, even if Sato or Tanaka did not teach the claimed conditional expression, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the optical system of Sato or Tanaka to satisfy the claimed conditional expression as in Ikemori to provide a system “for efficiently obtaining the soft focus effect and allows for simplification of the structure of the operating mechanism for the lens system” such that “high grade imaging performance can be preserved over the entire area of the image format, while permitting a simplification of the structure of construction of the lens mounting mechanism to be achieved” and “to compensate for the shift of an image plane of sharpest focus resulting from the changeover from the normal to the soft focus position by utilizing a focus detector, thereby giving an advantage of taking a shot with a good soft focus effect quickly and easily,” as taught by Ikemori (C. 2, L. 32 – C. 3, L. 20), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 4, Sato and Tanaka each teaches the optical system according to Claim 1, as above.

0.99 < Li/Lj < 1.01,
where Li is the total length of the optical system in the first arrangement state, and Lj is the total length of the optical system in the second arrangement state (See e.g. Figs. 1-18; C. 11, L. 40-63; C. 10, L. 4-30; C. 11, L. 40-63; C. 12, L. 35-59; C. 14, L. 4 – C. 15, L. 24; C. 15, L. 47 – C. 16, L. 23; C. 23, L. 26 – C. 24, L. 7; C. 26, L. 48-67; See also Tables 1-3 showing movement amounts reading on the claimed limitation).
Additionally, Tanaka further teaches that the following conditional expression is satisfied:
0.99 < Li/Lj < 1.01,
where Li is the total length of the optical system in the first arrangement state, and Lj is the total length of the optical system in the second arrangement state (See e.g. Figs. 6-13; C. 2, L. 11-28; C. 6, L. 13-64; C. 7, L. 14 – C. 8, L. 31; See also tables for Numerical Examples 1-4).
Nevertheless, in light of the 35 U.S.C. 112(b) rejections, Examiner further submits reference Ikemori. Ikemori teaches a photographic system having soft focus function with a first focusing unit (II) and a second focusing unit (III) that move with different loci between a first arrangement state and a second arrangement state, wherein the following conditional expression is satisfied:
0.99 < Li/Lj < 1.01,
where Li is the total length of the optical system in the first arrangement state, and Lj is the total length of the optical system in the second arrangement state (See e.g. Figs. 1, 10, and 11; C. 3, L. 52 – C. 4, L. 2; See also Tables 1-3 showing that Li=Lj).
Ikemori teaches satisfying this conditional expression to provide a system “for efficiently obtaining the soft focus effect and allows for simplification of the structure of the operating mechanism for the lens system” such that “high grade imaging performance can be preserved over the entire area of the image format, while permitting a simplification of the structure of construction of the lens mounting mechanism to be achieved” and “to compensate for the shift of an image plane of sharpest 
Therefore, even if Sato or Tanaka did not teach the claimed conditional expression, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the optical system of Sato or Tanaka to satisfy the claimed conditional expression as in Ikemori to provide a system “for efficiently obtaining the soft focus effect and allows for simplification of the structure of the operating mechanism for the lens system” such that “high grade imaging performance can be preserved over the entire area of the image format, while permitting a simplification of the structure of construction of the lens mounting mechanism to be achieved” and “to compensate for the shift of an image plane of sharpest focus resulting from the changeover from the normal to the soft focus position by utilizing a focus detector, thereby giving an advantage of taking a shot with a good soft focus effect quickly and easily,” as taught by Ikemori (C. 2, L. 32 – C. 3, L. 20), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Claim 5 is/are additionally rejected under 35 U.S.C. 103 as being unpatentable over Sato or Tanaka in view of Sensui (U.S. Patent No. 6,552,857).
Regarding claim 5, Sato and Tanaka each teaches the optical system according to Claim 1, as above.
Sato further teaches that the following conditional expression is satisfied:
                
                    0.9
                    <
                    (
                    β
                    i
                    1
                    ×
                    β
                    i
                    2
                    )
                    /
                    (
                    β
                    j
                    1
                    ×
                    β
                    j
                    2
                    )
                    <
                    1.1
                
            ,
where βi1 is the lateral magnification of the first focusing unit in the first arrangement state, βi2 is the lateral magnification of the second focusing unit in the first arrangement state, βj1 is the lateral magnification of the first focusing unit in the second arrangement state, and βj2 is the lateral 
Additionally, Tanaka further teaches that the following conditional expression is satisfied:
                
                    0.9
                    <
                    (
                    β
                    i
                    1
                    ×
                    β
                    i
                    2
                    )
                    /
                    (
                    β
                    j
                    1
                    ×
                    β
                    j
                    2
                    )
                    <
                    1.1
                
            ,
where βi1 is the lateral magnification of the first focusing unit in the first arrangement state, βi2 is the lateral magnification of the second focusing unit in the first arrangement state, βj1 is the lateral magnification of the first focusing unit in the second arrangement state, and βj2 is the lateral magnification of the second focusing unit in the second arrangement state (See e.g. Figs. 6-9 and 14-15; C. 2, L. 11-28; C. 6, L. 13-64; C. 7, L. 14 – C. 8, L. 31).
Nevertheless, Examiner further submits reference Sensui. Sensui teaches a soft focus lens system comprising a first focusing unit (20P) and a second focusing unit (20N) that move with different loci between a first arrangement state and a second arrangement state, wherein the following conditional expression is satisfied:
                
                    0.9
                    <
                    (
                    β
                    i
                    1
                    ×
                    β
                    i
                    2
                    )
                    /
                    (
                    β
                    j
                    1
                    ×
                    β
                    j
                    2
                    )
                    <
                    1.1
                
            ,
where βi1 is the lateral magnification of the first focusing unit in the first arrangement state, βi2 is the lateral magnification of the second focusing unit in the first arrangement state, βj1 is the lateral magnification of the first focusing unit in the second arrangement state, and βj2 is the lateral magnification of the second focusing unit in the second arrangement state (See e.g. Fig. 1; C. 12, L. 43 – C. 13, L. 15; C. 21, L. 14-20).
Sensui teaches satisfying this conditional expression such that “the photographing modes can be changed without causing the changes of the focal point and focal length” (C. 12, L. 43 – C. 13, L. 15) and “so that the structure of a mechanism for the lens system can be made simpler” since “such an 
Therefore, even if Sato or Tanaka did not teach the claimed conditional expression, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the optical system of Sato or Tanaka to satisfy the claimed conditional expression as in Sensui such that “the photographing modes can be changed without causing the changes of the focal point and focal length” and “so that the structure of a mechanism for the lens system can be made simpler” since “such an arrangement is suitable for incorporating an automatic focusing (AF) function into the lens system, and is easy to be handled due to the nature of the inner-focusing type lens system, i.e., the overall length thereof is unchanged,” as taught by Sensui (C. 5, L. 18-44; C. 12, L. 43 – C. 13, L. 15), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Claim 6 is/are additionally rejected under 35 U.S.C. 103 as being unpatentable over Sato or Tanaka in view of Hirakawa (U.S. Patent No. 5,822,132).
Regarding claim 6, Sato and Tanaka each teaches the optical system according to Claim 1, as above.
Tanaka further teaches that in a third arrangement state, the first focusing unit and the second focusing unit are arranged such that the following conditional expression is satisfied:
I < 0, where I is the third-order aberration coefficient at the time of focusing on an infinite object (See e.g. Figs. 10A, 11A, 12A, and 13A; C. 2, L. 11-28; C. 6, L. 13-64; C. 7, L. 14 – C. 8, L. 31).
Nevertheless, Examiner further submits reference Hirakawa. Hirakawa teaches a soft focus lens system comprising a first focusing unit (GF) and a second focusing unit (GR) that move with different loci 
I < 0, where I is the third-order aberration coefficient at the time of focusing on an infinite object (See e.g. Fig. 1; C. 2, L. 29-58; See also Tables 1-4 showing values for the third-order aberration coefficient within Applicant’s claimed range).
Hirakawa teaches satisfying this conditional expression as it “causes a sufficient soft focus effect in a photograph, and a background of an object can be naturally blurred” (C. 2, L. 29-58) in order “to provide a soft focus lens that can be used for taking a landscape photograph” (C. 1, L. 20-22).
Therefore, even if Sato or Tanaka did not teach the claimed conditional expression, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the optical system of Sato or Tanaka to satisfy the claimed conditional expression as in Hirakawa as it “causes a sufficient soft focus effect in a photograph, and a background of an object can be naturally blurred” in order “to provide a soft focus lens that can be used for taking a landscape photograph,” as taught by Hirakawa (C. 1, L. 20-22; C. 2, L. 29-58), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Claim 7 is/are additionally rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Sato.
Regarding claim 7, Tanaka teaches the optical system according to Claim 1, as above.
Tanaka fails to explicitly disclose that the following conditional expression is satisfied:
Β < -0.1, where β is the image magnification upon focusing on the nearest object.
However, Sato teaches an aberration controllable optical system wherein the following conditional expression is satisfied:

Sato teaches this image magnification such that “one can obtain beautiful soft focus images (or defocus images)” while advantageously “macrophotography with a magnification up to 1/2 or 1/4 is possible” (C. 15, L. 25-41).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the optical system of Tanaka such that β < -0.1 as in Sato such that “one can obtain beautiful soft focus images (or defocus images)” while advantageously “macrophotography with a magnification up to 1/2 or 1/4 is possible,” as taught by Sato (C. 15, L. 25-41) and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Claim(s) 9 and 11 is/are additionally rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Sato.
Regarding claim 9, Sato teaches an optical apparatus comprising:
an optical system (See e.g. Figs. 1, 5, and 9; C. 11, L. 40-63; C. 10, L. 4-30; C. 11, L. 40-63; C. 12, L. 35-59; C. 14, L. 4 – C. 15, L. 24; C. 15, L. 47 – C. 16, L. 23; C. 23, L. 26 – C. 24, L. 7); and
an operation unit (not shown) that changes an arrangement state of the optical system between a first arrangement state and a second arrangement state (See e.g. Figs. 1, 5, and 9; C. 11, L. 40-63; C. 10, L. 4-30; C. 11, L. 40-63; C. 12, L. 35-59; C. 14, L. 4 – C. 15, L. 24; C. 15, L. 47 – C. 16, L. 23; C. 23, L. 26 – C. 24, L. 7),

wherein in the first arrangement state, the first focusing unit and the second focusing unit are so arranged to generate a first aberration while maintaining the in- focus state at a predetermined object distance, and in the second arrangement state, the first focusing unit and the second focusing unit are so arranged to generate a second aberration different from the first aberration while maintaining the in-focus state at the predetermined object distance (See e.g. Figs. 1, 5, and 9; C. 11, L. 40-63; C. 10, L. 4-30; C. 11, L. 40-63; C. 12, L. 35-59; C. 14, L. 4 – C. 15, L. 24; C. 15, L. 47 – C. 16, L. 23; C. 23, L. 26 – C. 24, L. 7).
Specifically, in order for the focusing units to move, the device of Sato must necessarily include an operation unit that changes an arrangement state of the optical system between a first arrangement state and a second arrangement state.
Nevertheless, Tanaka teaches a zoom lens having a capability of introducing special features into image formats with focusing units that move between a first arrangement state and a second arrangement state, including an operation unit (36, 41) that changes an arrangement state of the optical system between the first arrangement state and the second arrangement state (See e.g. Figs. 6-9 and 14-15; C. 2, L. 11-28; C. 6, L. 13-64; C. 7, L. 14 – C. 8, L. 31).
Tanaka teaches this operation unit such that “only one actuator suffices not only for performing zooming operation, but also for making special photography at either end of the zooming range by moving at least two of the lens units movable for zooming in a different way from that when zooming” (C. 8, L. 53-58) in order “to provide a possibility of making a lens system capable, upon operation of an actuator, of zooming able to project an image format having desirable special features formed by using that actuator” (C. 1, L. 43-47).

Regarding claim 11, Sato teaches the image pickup apparatus according to Claim 10, as above.
Sato further teaches an operation unit (not shown) that changes an arrangement state of the optical system between the first arrangement state and the second arrangement state (See e.g. Figs. 1, 5, and 9; C. 11, L. 40-63; C. 10, L. 4-30; C. 11, L. 40-63; C. 12, L. 35-59; C. 14, L. 4 – C. 15, L. 24; C. 15, L. 47 – C. 16, L. 23; C. 23, L. 26 – C. 24, L. 7).
Specifically, in order for the focusing units to move, the device of Sato must necessarily include an operation unit that changes an arrangement state of the optical system between a first arrangement state and a second arrangement state.
Nevertheless, Tanaka teaches a zoom lens having a capability of introducing special features into image formats with focusing units that move between a first arrangement state and a second arrangement state, including an operation unit (36, 41) that changes an arrangement state of the optical system between the first arrangement state and the second arrangement state (See e.g. Figs. 6-9 and 14-15; C. 2, L. 11-28; C. 6, L. 13-64; C. 7, L. 14 – C. 8, L. 31).
Tanaka teaches this operation unit such that “only one actuator suffices not only for performing zooming operation, but also for making special photography at either end of the zooming range by moving at least two of the lens units movable for zooming in a different way from that when zooming” 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the optical apparatus of Sato with the operation unit of Tanaka such that “only one actuator suffices not only for performing zooming operation, but also for making special photography at either end of the zooming range by moving at least two of the lens units movable for zooming in a different way from that when zooming” in order “to provide a possibility of making a lens system capable, upon operation of an actuator, of zooming able to project an image format having desirable special features formed by using that actuator,” as taught by Tanaka (C. 1, L. 43-47; C. 8, L. 53-58).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Shibayama (U.S. PG-Pub No. 2017/0038566) teaches an optical system reading on the claimed configuration.
Ikawa (U.S. Patent No. 6,778,332) teaches a soft focus lens barrel having a similar operation unit.
Murata (U.S. Patent No. 6,212,017) teaches a soft focus lens system having a similar arrangement of focusing units.
Murata et al. (U.S. Patent No. 5,991,093) teaches a soft-focus zoom lens system having a similar arrangement of focusing units with similar movements.
Hirano (U.S. Patent No. 5,267,086) teaches a soft focus lens system having a similar arrangement of lenses.
Matsuyama (U.S. Patent No. 4,957,354) teaches an optical apparatus for producing a special photographic effect having a similar operation unit.
Momiyama et al. (U.S. Patent No. 4,310,221) teaches a variable soft-focus lens having a similar construction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas R Pasko whose telephone number is (571)270-1876.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Nicholas R. Pasko
Primary Examiner
Art Unit 2896



/Nicholas R. Pasko/Primary Examiner, Art Unit 2896